Chief Justice Musser
dissenting:
Each case is governed by its own peculiar facts. As I read the complaint, it appears to me that it alleges facts, which, if not denied or if not explained, are sufficient to- show that the property in question has suffered such special damage as to call for compensation within the true intent and meaning of the provision of our constitution, which says, “That private property shall not be taken or damaged for public or private use without just compensation” (Const., art. II, sec. 15), as that provision has been heretofore construed by this court. The demurrer should have been overruled.
Mr. Justice Scott joins with me in this dissent.